Exhibit 10.2

 

ACTIVISION, INC.

 

2003 INCENTIVE PLAN

 

ACTIVISION, INC., a corporation formed under the laws of the State of Delaware
(the “Company”), hereby establishes and adopts the following 2003 Incentive Plan
(the “Plan”).

 

RECITALS

 

WHEREAS, the Company desires to encourage high levels of performance by those
individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who will contribute to the success of
the Company and to encourage such individuals to remain as directors, officers
and/or employees of the Company and its subsidiaries by increasing their
proprietary interest in the Company’s growth and success.

 

WHEREAS, to attain these ends, the Company has formulated the Plan embodied
herein to authorize the granting of incentive awards through grants of share
options (“Options”), grants of share appreciation rights, grants of Share
Purchase Awards (hereafter defined), grants of Restricted Share Awards
(hereafter defined), grants of Performance-Based Awards (hereafter defined), or
any other award made under the Plan to those persons (each such person, a
“Participant”) whose judgment, initiative and efforts are or have been or will
be responsible for the success of the Company.

 

NOW, THEREFORE, the Company hereby constitutes, establishes and adopts the
following Plan and agrees to the following provisions:

 


ARTICLE 1.

 


PURPOSE OF THE PLAN

 


1.1.                            PURPOSE.  THE PURPOSE OF THE PLAN IS TO ASSIST
THE COMPANY AND ITS SUBSIDIARIES IN ATTRACTING AND RETAINING SELECTED
INDIVIDUALS TO SERVE AS DIRECTORS, OFFICERS, CONSULTANTS, ADVISORS AND OTHER
EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES WHO WILL CONTRIBUTE TO THE
COMPANY’S SUCCESS AND TO ACHIEVE LONG-TERM OBJECTIVES WHICH WILL INURE TO THE
BENEFIT OF ALL SHAREHOLDERS OF THE COMPANY THROUGH THE ADDITIONAL INCENTIVE
INHERENT IN THE OWNERSHIP OR INCREASED OWNERSHIP OF THE COMPANY’S SHARES OF
COMMON STOCK, PAR VALUE $.000001 PER SHARE (“SHARES”).  FOR PURPOSES OF THE
PLAN, THE TERM “SUBSIDIARY” SHALL MEAN “SUBSIDIARY CORPORATION,” AS SUCH TERM IS
DEFINED IN SECTION 424(F) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AND “AFFILIATE” SHALL HAVE THE MEANING SET FORTH IN RULE 12B-2 OF THE
SECURITIES AND EXCHANGE COMMISSION (“SEC”), PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”).  FOR PURPOSES OF THE
PLAN, THE TERM “AWARD” SHALL MEAN A GRANT OF AN OPTION, A GRANT OF A SHARE
APPRECIATION RIGHT, A GRANT OF A SHARE PURCHASE AWARD, A GRANT OF A RESTRICTED
SHARE AWARD, OR ANY OTHER AWARD MADE UNDER THE TERMS OF THE PLAN.


 

--------------------------------------------------------------------------------



 


ARTICLE 2.


 


SHARES SUBJECT TO AWARDS


 


2.1.                            NUMBER OF SHARES.  SUBJECT TO THE ADJUSTMENT
PROVISIONS OF SECTION 8.6 HEREOF, THE AGGREGATE NUMBER OF SHARES WHICH MAY BE
ISSUED UNDER AWARDS UNDER THE PLAN SHALL NOT EXCEED [9,000,000].  NO OPTIONS TO
PURCHASE FRACTIONAL SHARES SHALL BE GRANTED OR ISSUED UNDER THE PLAN.  FOR
PURPOSES OF THIS SECTION 2.1, THE SHARES THAT SHALL BE COUNTED TOWARD SUCH
LIMITATION SHALL INCLUDE ALL SHARES ISSUED OR ISSUABLE UNDER ANY AWARD GRANTED
UNDER THE TERMS OF THE PLAN.


 


2.2.                            SHARES SUBJECT TO TERMINATED AWARDS.  THE SHARES
COVERED BY ANY UNEXERCISED PORTIONS OF TERMINATED OPTIONS, SHARES FORFEITED AS
PROVIDED IN SECTION 6.1(A) AND SHARES SUBJECT TO ANY AWARDS WHICH ARE OTHERWISE
SURRENDERED BY THE PARTICIPANT WITHOUT RECEIVING ANY PAYMENT OR OTHER BENEFIT
WITH RESPECT THERETO MAY AGAIN BE SUBJECT TO NEW AWARDS UNDER THE PLAN, OTHER
THAN GRANTS OF OPTIONS INTENDED TO QUALIFY AS INCENTIVE SHARE OPTIONS.  IN THE
EVENT THE PURCHASE PRICE OF AN OPTION IS PAID IN WHOLE OR IN PART THROUGH THE
DELIVERY OF SHARES, THE NUMBER OF SHARES ISSUABLE IN CONNECTION WITH THE
EXERCISE OF THE OPTION SHALL NOT AGAIN BE AVAILABLE FOR THE GRANT OF AWARDS
UNDER THE PLAN.  SHARES SUBJECT TO OPTIONS, OR PORTIONS THEREOF, WHICH HAVE BEEN
SURRENDERED IN CONNECTION WITH THE EXERCISE OF A RELATED SAR (AS DEFINED IN
ARTICLE 5, BELOW) SHALL NOT AGAIN BE AVAILABLE FOR THE GRANT OF AWARDS UNDER THE
PLAN.


 


2.3.                            CHARACTER OF SHARES.  SHARES DELIVERED UNDER THE
PLAN MAY BE AUTHORIZED AND UNISSUED SHARES OR SHARES ACQUIRED BY THE COMPANY, OR
BOTH.


 


2.4.                            LIMITATIONS ON GRANTS TO INDIVIDUAL
PARTICIPANT.  SUBJECT TO ADJUSTMENTS PURSUANT TO THE PROVISIONS OF SECTION 8.6
HEREOF, THE MAXIMUM NUMBER OF SHARES WITH RESPECT TO WHICH OPTIONS OR SHARE
APPRECIATION RIGHTS MAY BE GRANTED HEREUNDER TO ANY EMPLOYEE DURING ANY FISCAL
YEAR OF THE COMPANY SHALL BE [750,000] SHARES (THE “LIMITATION”).  IF AN OPTION
IS CANCELLED, THE CANCELLED OPTION SHALL CONTINUE TO BE COUNTED TOWARD THE
LIMITATION FOR THE FISCAL YEAR IN WHICH IT WAS GRANTED.  AN OPTION (OR A SHARE
APPRECIATION RIGHT) THAT IS REPRICED DURING ANY FISCAL YEAR IS TREATED AS THE
CANCELLATION OF THE OPTION (OR SHARE APPRECIATION RIGHT) AND A GRANT OF A NEW
OPTION (OR SHARE APPRECIATION RIGHT) FOR PURPOSES OF THE LIMITATION FOR THAT
FISCAL YEAR.


 


ARTICLE 3.


 


ELIGIBILITY AND ADMINISTRATION


 


3.1.                            AWARDS TO EMPLOYEES, DIRECTORS AND OTHERS. 
PARTICIPANTS WHO RECEIVE (I) OPTIONS UNDER ARTICLE 4 HEREOF OR SHARE
APPRECIATION RIGHTS UNDER ARTICLE 5 (“OPTIONEES”), AND (II) ANY OTHER AWARDS
GRANTED UNDER THE PLAN SHALL CONSIST OF SUCH OFFICERS, EMPLOYEES, CONSULTANTS,
ADVISORS, AND DIRECTORS (“DIRECTORS”)  OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES AS THE COMMITTEE (AS DEFINED IN SECTION 3.2 BELOW) SHALL SELECT
FROM TIME TO TIME IN ITS SOLE AND ABSOLUTE DISCRETION.


 


3.2.                            ADMINISTRATION.  (A) THE PLAN SHALL BE
ADMINISTERED BY A COMMITTEE OR COMMITTEES (THE “COMMITTEE”) CONSISTING OF NOT
FEWER THAN TWO DIRECTORS AS DESIGNATED BY THE DIRECTORS.  THE DIRECTORS MAY
REMOVE FROM, ADD MEMBERS TO, OR FILL VACANCIES IN THE COMMITTEE.  IN

 

2

--------------------------------------------------------------------------------


 

determining the composition of any committee or subcommittee, the Directors or
the Committee, as the case may be, shall consider the desirability of compliance
with the compositional requirements of (i) Rule 16b-3 of the SEC with respect to
award holders who are subject to the trading restrictions of Section 16(b) of
the Exchange Act with respect to securities of the Company and (ii) Section
162(m) of the Code, but shall not be bound by such compliance.


 


NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, ANY AWARD TO A MEMBER OF THE
COMMITTEE MUST BE APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY (EXCLUDING
DIRECTORS WHO ARE ALSO MEMBERS OF THE COMMITTEE) TO BE EFFECTIVE.


 


(C)                                  THE COMMITTEE IS AUTHORIZED, SUBJECT TO THE
PROVISIONS OF THE PLAN, TO ESTABLISH SUCH RULES AND REGULATIONS AS IT MAY DEEM
APPROPRIATE FOR THE CONDUCT OF MEETINGS AND PROPER ADMINISTRATION OF THE PLAN. 
ALL ACTIONS OF THE COMMITTEE SHALL BE TAKEN BY MAJORITY VOTE OF ITS MEMBERS.


 


(D)                                  SUBJECT TO THE PROVISIONS OF THE PLAN, THE
COMMITTEE SHALL HAVE AUTHORITY, IN ITS SOLE DISCRETION, TO GRANT AWARDS UNDER
THE PLAN, TO DETERMINE THE AMOUNT AND/OR NUMBER OF SHARES SUBJECT TO AN AWARD,
TO DETERMINE THE TERMS OF SUCH AWARD (WHICH TERMS NEED NOT BE IDENTICAL), TO
INTERPRET THE PROVISIONS OF THE PLAN AND, SUBJECT TO THE REQUIREMENTS OF
APPLICABLE LAW, TO PRESCRIBE, AMEND, AND RESCIND RULES AND REGULATIONS RELATING
TO THE PLAN OR ANY AWARD THEREUNDER AS IT MAY DEEM NECESSARY OR ADVISABLE.  ALL
DECISIONS MADE BY THE COMMITTEE PURSUANT TO THE PROVISIONS OF THE PLAN SHALL BE
FINAL, CONCLUSIVE AND BINDING ON ALL PERSONS, INCLUDING THE COMPANY, ITS
SHAREHOLDERS, DIRECTORS AND EMPLOYEES, AND OTHER PLAN PARTICIPANTS.


 


ARTICLE 4.


 


OPTIONS


 


4.1.                            GRANT OF OPTIONS.  THE COMMITTEE SHALL
DETERMINE, WITHIN THE LIMITATIONS OF THE PLAN, THOSE PARTICIPANTS TO WHOM
OPTIONS ARE TO BE GRANTED UNDER THE PLAN, THE NUMBER OF SHARES THAT MAY BE
PURCHASED UNDER EACH SUCH OPTION AND THE OPTION PRICE, THE TIME OR TIMES AT
WHICH OPTIONS ARE EXERCISABLE, AND ALL OTHER TERMS OF THE OPTIONS, AND SHALL
DESIGNATE SUCH OPTIONS AT THE TIME OF THE GRANT AS EITHER INCENTIVE SHARE
OPTIONS (“ISOS”) THAT SATISFY THE REQUIREMENTS OF SECTION 422 OF THE CODE OR
NONQUALIFIED SHARE OPTIONS (“NQOS”) NOT INTENDED TO SATISFY THOSE REQUIREMENTS;
PROVIDED, HOWEVER, THAT OPTIONS GRANTED TO EMPLOYEES OF AN AFFILIATE (THAT IS
NOT ALSO A SUBSIDIARY) OR TO NON-EMPLOYEES OF THE COMPANY MAY ONLY BE NQOS.


 


4.2.                            SHARE OPTION AGREEMENTS; ETC.  ALL OPTIONS
GRANTED PURSUANT TO THIS ARTICLE 4 (A) SHALL BE AUTHORIZED BY THE COMMITTEE AND
(B) SHALL BE EVIDENCED IN WRITING BY SHARE OPTION AGREEMENTS (“SHARE OPTION
AGREEMENTS”) IN SUCH FORM AND CONTAINING SUCH TERMS AND CONDITIONS AS THE
COMMITTEE SHALL DETERMINE THAT ARE NOT INCONSISTENT WITH THE PROVISIONS OF THE
PLAN, AND, WITH RESPECT TO ANY SHARE OPTION AGREEMENT GRANTING OPTIONS THAT ARE
INTENDED TO QUALIFY AS ISOS, ARE NOT INCONSISTENT WITH SECTION 422 OF THE CODE. 
GRANTING OF AN OPTION PURSUANT TO THE PLAN SHALL IMPOSE NO OBLIGATION ON THE
RECIPIENT TO EXERCISE SUCH OPTION.  TO THE EXTENT THAT ANY OPTION DOES NOT
QUALIFY AS AN ISO (WHETHER BECAUSE OF ITS PROVISIONS, THE TIME OR MANNER OF ITS
EXERCISE OR OTHERWISE) SUCH OPTION OR THE PORTION THEREOF WHICH DOES NOT SO
QUALIFY SHALL CONSTITUTE A SEPARATE NQO.


 


3

--------------------------------------------------------------------------------



 


4.3.                            OPTION PRICE.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, AND SUBJECT TO SECTION 4.5, THE OPTION EXERCISE PRICE PER EACH SHARE
PURCHASABLE UNDER ANY OPTION FOR ALL (I) ISOS, (II) NQOS THAT ARE
PERFORMANCE-BASED AWARDS (AS DEFINED IN ARTICLE 9, BELOW) AND (III) OPTIONS
GRANTED UNDER SECTION 4.4, BELOW SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET
VALUE OF SUCH SHARE ON THE DATE OF THE GRANT OF SUCH OPTION.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, THE OPTION EXERCISE PRICE PER SHARE OF EACH SHARE
PURCHASABLE UNDER ANY NQO THAT IS NOT INTENDED TO BE PERFORMANCE-BASED UNDER
SECTION 162(M) OF THE CODE SHALL BE DETERMINED BY THE COMMITTEE AT THE TIME OF
THE GRANT OF SUCH OPTION.


 


4.4.                            RELOAD OPTIONS.  AN OPTION MAY PROVIDE, SUBJECT
TO SUCH TERMS AS THE COMMITTEE SHALL AUTHORIZE, THAT UPON THE EXERCISE OF THE
OPTION, THE HOLDER WILL AUTOMATICALLY BE GRANTED A NEW OPTION COVERING THAT
NUMBER OF SHARES EQUAL TO (I) THE NUMBER OF SHARES DELIVERED TO THE COMPANY BY
THE HOLDER, OR WITHHELD FROM SHARES OTHERWISE ISSUABLE TO THE HOLDER UPON
EXERCISE, IN PAYMENT OF THE EXERCISE PRICE OF THE OPTION OR THE TAX WITHHOLDING
OBLIGATIONS ATTRIBUTABLE THERETO AND/OR (II) THAT NUMBER OF SHARES WITH A THEN
FAIR MARKET VALUE EQUAL TO THE AMOUNT OF THE WITHHOLDING OBLIGATIONS PAID IN
CASH BY THE HOLDER.


 


4.5.                            INCENTIVE OPTIONS.  OPTIONS GRANTED UNDER THE
PLAN THAT ARE INTENDED TO BE ISOS WILL BE SUBJECT TO THE FOLLOWING ADDITIONAL
TERMS:


 


(A)                                  DOLLAR LIMIT.  TO THE EXTENT THAT THE
AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE RESPECTIVE DATE OR DATES OF
GRANT) OF SHARES WITH RESPECT TO WHICH OPTIONS THAT WOULD OTHERWISE BE ISOS ARE
EXERCISABLE FOR THE FIRST TIME BY AN INDIVIDUAL DURING ANY CALENDAR YEAR UNDER
THE PLAN (AND ANY OTHER PLAN OF THE COMPANY, A PARENT OR SUBSIDIARY CORPORATION
OR PREDECESSOR THEREOF) EXCEEDS THE SUM OF $100,000 (OR OTHER AMOUNT ALLOWED
UNDER SECTION 422 OF THE CODE OR THE REGULATIONS PROMULGATED THEREUNDER),
WHETHER BY REASON OF ACCELERATION OR OTHERWISE, THOSE OPTIONS WILL NOT BE
TREATED AS ISOS.  IN MAKING THIS DETERMINATION, OPTIONS WILL BE TAKEN INTO
ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED.


 


(B)                                  10% SHAREHOLDER.  IF ANY EMPLOYEE TO WHOM
AN ISO IS TO BE GRANTED IS, ON THE DATE OF GRANT, THE OWNER OF SHARES
(DETERMINED USING THE ATTRIBUTION RULES OF SECTION 424(D) OF THE CODE)
POSSESSING MORE THAN 10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK OF HIS OR HER EMPLOYER CORPORATION OR OF ITS PARENT OR SUBSIDIARY, THEN
THE FOLLOWING SPECIAL PROVISIONS WILL APPLY TO THE OPTION GRANTED TO THAT
EMPLOYEE:


 

(I)                                     THE OPTION PRICE PER SHARE OF THE STOCK
SUBJECT TO THAT ISO WILL NOT BE LESS THAN 110% OF THE FAIR MARKET VALUE OF THE
OPTION SHARES ON THE DATE OF GRANT; AND

 

(II)                                  THE OPTION WILL NOT HAVE A TERM IN EXCESS
OF 5 YEARS FROM THE DATE OF GRANT.

 


(C)                                  TERM.  IN NO EVENT WILL AN ISO BE
EXERCISABLE AFTER THE EXPIRATION OF 10 YEARS FROM THE DATE OF GRANT OF SUCH
OPTION.


 


(D)                                  EMPLOYEES.  THE CLASS OF EMPLOYEES ELIGIBLE
TO RECEIVE ISOS IS ALL EMPLOYEES OF THE COMPANY OR A PARENT OR SUBSIDIARY.  ISOS
MAY ONLY BE GRANTED TO EMPLOYEES OF THE COMPANY OR A PARENT OR SUBSIDIARY.  FOR
PURPOSES OF THIS PLAN, “PARENT” HAS THE MEANING ATTRIBUTED TO SUCH TERM FOR
PURPOSES OF SECTION 422(B) OF THE CODE.


 


4

--------------------------------------------------------------------------------



 


(E)                                  TRANSFERABILITY.  AN ISO IS NOT
TRANSFERABLE BY THE EMPLOYEE TO WHOM IT IS GRANTED, OTHER THAN BY WILL OR THE
LAWS OF DESCENT AND DISTRIBUTION, AND IS EXERCISABLE, DURING HIS LIFETIME, ONLY
BY SUCH EMPLOYEE.


 


4.6.                            OTHER PROVISIONS.  OPTIONS GRANTED PURSUANT TO
THIS ARTICLE 4 SHALL BE MADE IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF
ARTICLE 8 HEREOF AND ANY OTHER APPLICABLE TERMS AND PROVISIONS OF THE PLAN.


 


ARTICLE 5.


 


SHARE APPRECIATION RIGHTS


 


5.1.                            GRANT AND EXERCISE.  THE COMMITTEE MAY PROVIDE
SHARE APPRECIATION RIGHTS (I) IN CONJUNCTION WITH ALL OR PART OF ANY OPTION
GRANTED UNDER THE PLAN OR AT ANY SUBSEQUENT TIME DURING THE TERM OF SUCH OPTION
(A “RELATED SAR”) OR (II) WITHOUT REGARD TO ANY OPTION OR OTHER AWARD (A
“FREESTANDING SAR”;  RELATED SARS AND FREESTANDING SARS ARE REFERRED TO
COLLECTIVELY HEREIN AS “SHARE APPRECIATION RIGHTS”), IN EACH CASE UPON SUCH
TERMS AND CONDITIONS AS THE COMMITTEE MAY ESTABLISH, SUBJECT TO SECTION 5.3,
BELOW, INCLUDING THE RIGHT TO RECEIVE UP TO, BUT NO MORE THAN, AN AMOUNT IN CASH
OR SHARES (OR PART CASH, PART SHARES) AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION.


 


5.2.                            UPON THE EXERCISE OF A RELATED SAR, THE OPTION
OR PART THEREOF TO WHICH SUCH RELATED SAR IS RELATED SHALL BE DEEMED TO HAVE
BEEN EXERCISED FOR THE PURPOSE OF THE LIMITATION OF THE NUMBER OF SHARES TO BE
ISSUED UNDER THE PLAN, AS SET FORTH IN SECTION 2.1 OF THE PLAN.


 


5.3.                            WITH RESPECT TO A RELATED SAR GRANTED IN
CONNECTION WITH AN OPTION THAT IS INTENDED TO BE AN ISO, THE FOLLOWING SHALL
APPLY:


 


(A)                                  SUCH RELATED SAR SHALL BE GRANTED ONLY AT
THE TIME OF THE GRANT OF SUCH ISO.


 


(B)                                  NO RELATED SAR SHALL BE TRANSFERABLE BY A
HOLDER OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, AND
SUCH RELATED SAR SHALL BE EXERCISABLE, DURING THE HOLDER’S LIFETIME, ONLY BY THE
HOLDER.


 


(C)                                  A RELATED SAR GRANTED IN CONNECTION WITH AN
OPTION MAY BE EXERCISED ONLY WHEN THE FAIR MARKET VALUE OF THE SHARES SUBJECT TO
THE OPTION EXCEEDS THE OPTION EXERCISE PRICE AT WHICH SHARES CAN BE ACQUIRED
PURSUANT TO THE OPTION.


 


(D)                                  THE RIGHT TO RECEIVE UP TO, BUT NO MORE
THAN, AN AMOUNT IN CASH OR SHARES (OR PART CASH, PART SHARES) WITH RESPECT TO
SUCH RELATED SAR MAY NOT EXCEED THE EXCESS OF THE THEN FAIR MARKET VALUE OF ONE
SHARE OVER THE OPTION EXERCISE PRICE PER SHARE SPECIFIED IN THE RELATED OPTION
MULTIPLIED BY THE NUMBER OF SHARES INTO WHICH THE RELATED SAR IS EXERCISABLE.


 


5

--------------------------------------------------------------------------------



 


ARTICLE 6.


 


RESTRICTED SHARES AND RESTRICTED SHARE UNITS


 


6.1.                            RESTRICTED SHARE AWARDS.  (A) GRANT.  THE
COMMITTEE MAY GRANT TO ANY PARTICIPANT (I) SHARES (TOGETHER WITH CASH DIVIDEND
EQUIVALENTS IF SO DETERMINED BY THE COMMITTEE) (SUCH SHARES, “RESTRICTED
SHARES”) AND/OR UNITS WHICH REPRESENT A CONDITIONAL RIGHT TO RECEIVE SHARES,
CASH OR A COMBINATION OF SHARES AND CASH IN THE FUTURE (SUCH UNITS, “RESTRICTED
SHARE UNITS”) IN SUCH AMOUNT AND MANNER, AND SUBJECT TO SUCH TERMS AND
CONDITIONS RELATING TO VESTING, FORFEITABILITY AND RESTRICTIONS ON DELIVERY AND
TRANSFER (WHETHER BASED ON PERFORMANCE STANDARDS, PERIODS OF SERVICE OR
OTHERWISE) AS THE COMMITTEE SHALL ESTABLISH.  A GRANT OF RESTRICTED SHARES
AND/OR RESTRICTED SHARE UNITS MADE PURSUANT TO THIS ARTICLE 6 IS REFERRED TO AS
A  “RESTRICTED SHARE AWARD.”  THE TERMS OF ANY RESTRICTED SHARE AWARD GRANTED
UNDER THIS PLAN SHALL BE SET FORTH IN A WRITTEN AGREEMENT (A “RESTRICTED SHARE
AGREEMENT”) WHICH SHALL CONTAIN PROVISIONS DETERMINED BY THE COMMITTEE AND NOT
INCONSISTENT WITH THIS PLAN.  THE PROVISIONS OF RESTRICTED SHARE AWARDS NEED NOT
BE THE SAME FOR EACH PARTICIPANT RECEIVING SUCH AWARDS.  THE COMMITTEE HAS
ABSOLUTE DISCRETION TO DETERMINE WHETHER ANY CONSIDERATION (OTHER THAN SERVICES)
IS TO BE RECEIVED BY THE COMPANY OR ITS AFFILIATES AS A CONDITION PRECEDENT TO
THE ISSUANCE OF RESTRICTED STOCK.


 


(B)                                  RIGHTS OF HOLDERS OF RESTRICTED SHARES. 
BEGINNING ON THE DATE OF GRANT OF THE RESTRICTED SHARES AND SUBJECT TO EXECUTION
OF THE RESTRICTED SHARE AGREEMENT, THE PARTICIPANT SHALL BECOME A SHAREHOLDER OF
THE COMPANY WITH RESPECT TO ALL SHARES SUBJECT TO THE RESTRICTED SHARE AGREEMENT
AND SHALL HAVE ALL OF THE RIGHTS OF A SHAREHOLDER, INCLUDING, BUT NOT LIMITED
TO, THE RIGHT TO VOTE SUCH SHARES AND THE RIGHT TO RECEIVE DISTRIBUTIONS MADE
WITH RESPECT TO SUCH SHARES; PROVIDED, HOWEVER, THAT ANY SHARES OR ANY OTHER
PROPERTY (OTHER THAN CASH) DISTRIBUTED AS A DIVIDEND OR OTHERWISE WITH RESPECT
TO ANY RESTRICTED SHARES AS TO WHICH THE RESTRICTIONS HAVE NOT YET LAPSED SHALL
BE SUBJECT TO THE SAME RESTRICTIONS AS SUCH RESTRICTED SHARES.


 


(C)                                  RIGHTS OF HOLDERS OF RESTRICTED SHARE
UNITS.  UNLESS THE COMMITTEE OTHERWISE PROVIDES IN A RESTRICTED SHARE AGREEMENT,
ANY PARTICIPANT HOLDING RESTRICTED SHARE UNITS SHALL HAVE NO RIGHTS AS A
SHAREHOLDER OF THE COMPANY WITH RESPECT TO SUCH RESTRICTED SHARE UNITS.  THE
COMMITTEE MAY PROVIDE IN THE RESTRICTED SHARE AGREEMENT EVIDENCING A GRANT OF
RESTRICTED SHARE UNITS THAT THE PARTICIPANT HOLDING SUCH RESTRICTED SHARE UNITS
SHALL BE CREDITED WITH ADDITIONAL RESTRICTED SHARE UNITS ON ACCOUNT OF ANY
DIVIDENDS PAID AFTER THE DATE OF THE RESTRICTED SHARE AGREEMENT AND PRIOR TO
DELIVERY OF SHARES OR CASH PURSUANT TO SUCH RESTRICTED SHARE AGREEMENT, IN A
MANNER DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.


 


(D)                                  WAIVER OF FORFEITURE PERIOD. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS ARTICLE 6 TO THE CONTRARY, THE
COMMITTEE MAY, IN ITS SOLE DISCRETION AND SUBJECT TO THE LIMITATIONS IMPOSED
UNDER SECTION 162(M) OF THE CODE AND THE TREASURY REGULATIONS THEREUNDER IN THE
CASE OF A RESTRICTED SHARE AWARD INTENDED TO COMPLY WITH THE PERFORMANCE-BASED
EXCEPTION UNDER CODE SECTION 162(M), WAIVE THE FORFEITURE PERIOD AND ANY OTHER
CONDITIONS SET FORTH IN ANY RESTRICTED SHARE AGREEMENT UNDER APPROPRIATE
CIRCUMSTANCES (INCLUDING THE DEATH, DISABILITY OR RETIREMENT OF THE PARTICIPANT
OR A MATERIAL CHANGE IN CIRCUMSTANCES ARISING AFTER THE DATE OF AN AWARD) AND
SUBJECT TO SUCH TERMS AND CONDITIONS (INCLUDING FORFEITURE OF A PROPORTIONATE
NUMBER OF THE RESTRICTED SHARE AND/OR RESTRICTED SHARE UNITS) AS THE COMMITTEE
SHALL DEEM APPROPRIATE.


 


6

--------------------------------------------------------------------------------



 


ARTICLE 7.


 


DEFERRED SHARE AWARDS


 


7.1.                            SHARES AND ADMINISTRATION.  (A)  AWARDS OF THE
RIGHT TO RECEIVE SHARES THAT ARE NOT TO BE DISTRIBUTED TO THE PARTICIPANT UNTIL
AFTER A SPECIFIED DEFERRAL PERIOD (SUCH AWARD AND THE DEFERRED SHARES DELIVERED
THEREUNDER HEREINAFTER AS THE CONTEXT SHALL REQUIRE, THE “DEFERRED SHARES”) MAY
BE MADE ON SUCH TERMS, CONDITIONS AND RESTRICTIONS AS THE COMMITTEE SHALL
DETERMINE, INCLUDING THE TIME OR TIMES AT WHICH DEFERRED SHARES SHALL BE
AWARDED, THE NUMBER OF DEFERRED SHARES TO BE AWARDED TO ANY PARTICIPANT, AND THE
DURATION OF THE PERIOD (THE “DEFERRAL PERIOD”) DURING WHICH, AND THE CONDITIONS
UNDER WHICH, RECEIPT OF THE SHARES WILL BE DEFERRED.


 


(B)                                  PRIOR TO COMPLETION OF THE DEFERRAL PERIOD,
A PARTICIPANT MAY ELECT TO FURTHER DEFER RECEIPT OF THE AWARD FOR A SPECIFIED
PERIOD OR UNTIL A SPECIFIED EVENT (THE “ELECTIVE DEFERRAL PERIOD”), SUBJECT IN
EACH CASE TO THE APPROVAL OF THE COMMITTEE AND UNDER SUCH TERMS AS ARE
DETERMINED BY THE COMMITTEE, ALL IN ITS SOLE DISCRETION.


 


(C)                                  EACH AWARD SHALL BE CONFIRMED BY A DEFERRED
SHARE AGREEMENT OR OTHER INSTRUMENT EXECUTED BY THE COMPANY AND THE PARTICIPANT.


 


(D)                                  IN THE EVENT OF THE PARTICIPANT’S DEATH OR
PERMANENT DISABILITY DURING THE DEFERRAL PERIOD (OR ELECTIVE DEFERRAL PERIOD,
WHERE APPLICABLE), OR IN CASES OF SPECIAL CIRCUMSTANCES, THE COMMITTEE MAY, IN
ITS SOLE DISCRETION, WHEN IT FINDS THAT A WAIVER WOULD BE IN THE BEST INTERESTS
OF THE COMPANY, WAIVE IN WHOLE OR IN PART ANY OR ALL OF THE REMAINING DEFERRAL
LIMITATIONS IMPOSED HEREUNDER WITH RESPECT TO ANY OR ALL OF THE PARTICIPANT’S
DEFERRED SHARES.


 


ARTICLE 8.


 


GENERALLY APPLICABLE PROVISIONS


 


8.1.                            FAIR MARKET VALUE.  THE “FAIR MARKET VALUE” OF A
SHARE SHALL BE DETERMINED IN GOOD FAITH BY THE COMMITTEE IN ITS SOLE DISCRETION
FROM TIME TO TIME.  IN NO CASE SHALL FAIR MARKET VALUE BE LESS THAN THE PAR
VALUE OF A SHARE.  AN OPTION SHALL BE CONSIDERED GRANTED ON THE DATE THE
COMMITTEE ACTS TO GRANT THE OPTION OR SUCH LATER DATE AS THE COMMITTEE SHALL
SPECIFY.


 


8.2.                            EXERCISE OF OPTIONS.  VESTED OPTIONS GRANTED
UNDER THE PLAN SHALL BE EXERCISED BY THE OPTIONEE OR BY A PERMITTED ASSIGNEE
THEREOF (OR BY HIS OR HER EXECUTORS, ADMINISTRATORS, GUARDIAN OR LEGAL
REPRESENTATIVE, AS PROVIDED IN SECTIONS 9.5 AND 9.6 HEREOF) AS TO ALL OR PART OF
THE SHARES COVERED THEREBY, BY THE GIVING OF WRITTEN NOTICE OF EXERCISE TO THE
COMPANY, SPECIFYING THE NUMBER OF SHARES TO BE PURCHASED, ACCOMPANIED BY PAYMENT
OF THE FULL PURCHASE PRICE FOR THE SHARES BEING PURCHASED.  FULL PAYMENT OF SUCH
PURCHASE PRICE SHALL BE MADE AT THE TIME OF EXERCISE AND SHALL BE MADE (I) IN
CASH OR BY CERTIFIED CHECK OR BANK CHECK OR WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, (II) WITH THE CONSENT OF THE COMMITTEE, BY TENDERING PREVIOUSLY
ACQUIRED SHARES (VALUED AT THEIR THEN FAIR MARKET VALUE, AS DETERMINED BY THE
COMMITTEE AS OF THE DATE OF TENDER) THAT HAVE BEEN OWNED FOR A PERIOD OF AT
LEAST SIX MONTHS (OR SUCH OTHER PERIOD TO AVOID ACCOUNTING CHARGES AGAINST THE
COMPANY’S EARNINGS), (III) IF SHARES ARE TRADED ON A NATIONAL SECURITIES
EXCHANGE, THE NASDAQ STOCK MARKET, INC., OR QUOTED ON A NATIONAL QUOTATION


 


7

--------------------------------------------------------------------------------



 


SYSTEM SPONSORED BY THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC., AND
THE COMMITTEE AUTHORIZES THIS METHOD OF EXERCISE, THROUGH THE DELIVERY OF
IRREVOCABLE INSTRUCTIONS TO A BROKER APPROVED BY THE COMMITTEE TO DELIVER
PROMPTLY TO THE COMPANY AN AMOUNT EQUAL TO THE PURCHASE PRICE, OR (IV) THROUGH
ANY OTHER METHOD SPECIFIED IN THE SHARE OPTION AGREEMENT, OR WITH THE CONSENT OF
THE COMMITTEE, ANY COMBINATION OF (I), (II), AND (III).  IN CONNECTION WITH A
TENDER OF PREVIOUSLY ACQUIRED SHARES PURSUANT TO CLAUSE (II) ABOVE, THE
COMMITTEE, IN ITS SOLE DISCRETION, MAY PERMIT THE OPTIONEE TO CONSTRUCTIVELY
EXCHANGE SHARES ALREADY OWNED BY THE OPTIONEE IN LIEU OF ACTUALLY TENDERING SUCH
SHARES TO THE COMPANY, PROVIDED THAT ADEQUATE DOCUMENTATION CONCERNING THE
OWNERSHIP OF THE SHARES TO BE CONSTRUCTIVELY TENDERED IS FURNISHED IN FORM
SATISFACTORY TO THE COMMITTEE.  THE NOTICE OF EXERCISE, ACCOMPANIED BY SUCH
PAYMENT, SHALL BE DELIVERED TO THE COMPANY AT ITS PRINCIPAL BUSINESS OFFICE OR
SUCH OTHER OFFICE AS THE COMMITTEE MAY FROM TIME TO TIME DIRECT, AND SHALL BE IN
SUCH FORM, CONTAINING SUCH FURTHER PROVISIONS CONSISTENT WITH THE PROVISIONS OF
THE PLAN, AS THE COMMITTEE MAY FROM TIME TO TIME PRESCRIBE.  IN NO EVENT MAY ANY
OPTION GRANTED HEREUNDER BE EXERCISED FOR A FRACTION OF A SHARE.  NO PERSON
EXERCISING AN OPTION SHALL HAVE ANY OF THE RIGHTS OF A HOLDER OF SHARES SUBJECT
TO AN OPTION UNTIL CERTIFICATES FOR SUCH SHARES SHALL HAVE BEEN ISSUED FOLLOWING
THE EXERCISE OF SUCH OPTION.  NO ADJUSTMENT SHALL BE MADE FOR CASH DIVIDENDS OR
OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE OF SUCH ISSUANCE.


 


8.3.                            TRANSFERABILITY.  EXCEPT AS PROVIDED BELOW, AND
EXCEPT AS OTHERWISE AUTHORIZED BY THE COMMITTEE IN A SHARE OPTION AGREEMENT WITH
RESPECT TO AN OPTIONEE, NO OPTION SHALL BE ASSIGNABLE OR TRANSFERABLE BY THE
OPTIONEE, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND SUCH
OPTION MAY BE EXERCISED DURING THE LIFE OF THE OPTIONEE ONLY BY THE OPTIONEE OR
HIS GUARDIAN OR LEGAL REPRESENTATIVE.   NQOS AND ANY RELATED SARS GRANTED IN
TANDEM THEREWITH ARE TRANSFERABLE (TOGETHER AND NOT SEPARATELY) WITH THE CONSENT
OF THE COMMITTEE BY THE OPTIONEE OR HOLDER OF SUCH RELATED SAR (“HOLDER”), AS
THE CASE MAY BE, TO ANY ONE OR MORE OF THE FOLLOWING PERSONS (EACH, A “PERMITTED
ASSIGNEE”): (I) THE SPOUSE, PARENT, ISSUE, SPOUSE OF ISSUE, OR ISSUE OF SPOUSE
(“ISSUE” SHALL INCLUDE ALL DESCENDANTS WHETHER NATURAL OR ADOPTED) OF SUCH
OPTIONEE OR HOLDER, AS THE CASE MAY BE; (II) A TRUST FOR THE BENEFIT OF ONE OR
MORE OF THOSE PERSONS DESCRIBED IN CLAUSE (I) ABOVE OR FOR THE BENEFIT OF SUCH
OPTIONEE OR HOLDER, AS THE CASE MAY BE; (III) AN ENTITY IN WHICH THE OPTIONEE OR
HOLDER OR ANY PERMITTED ASSIGNEE THEREOF IS A BENEFICIAL OWNER; OR (IV) IN THE
CASE OF A TRANSFER BY AN OPTIONEE WHO IS A NON-EMPLOYEE DIRECTOR, ANOTHER
NON-EMPLOYEE DIRECTOR OF THE COMPANY; PROVIDED THAT SUCH PERMITTED ASSIGNEE
SHALL BE BOUND BY AND SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THIS PLAN
AND THE SHARE OPTION AGREEMENT RELATING TO THE TRANSFERRED OPTION AND SHALL
EXECUTE AN AGREEMENT SATISFACTORY TO THE COMPANY EVIDENCING SUCH OBLIGATIONS;
AND PROVIDED FURTHER THAT SUCH OPTIONEE OR HOLDER SHALL REMAIN BOUND BY THE
TERMS AND CONDITIONS OF THIS PLAN.  IN THE CASE OF A TRANSFER BY A NON-EMPLOYEE
DIRECTOR TO ANOTHER NON-EMPLOYEE DIRECTOR, THE VESTING AND EXERCISABILITY SHALL
AFTER SUCH TRANSFER BE DETERMINED BY REFERENCE TO THE SERVICE OF THE ASSIGNEE,
RATHER THAN THE ASSIGNOR.  THE COMPANY SHALL COOPERATE WITH ANY PERMITTED
ASSIGNEE AND THE COMPANY’S TRANSFER AGENT IN EFFECTUATING ANY TRANSFER PERMITTED
UNDER THIS SECTION 8.3.


 


8.4.                            TERMINATION OF EMPLOYMENT.  THE COMMITTEE WILL
DETERMINE AND SET FORTH IN EACH SHARE OPTION AGREEMENT WHETHER THE OPTIONS
GRANTED IN SUCH SHARE OPTION AGREEMENT WILL CONTINUE TO BE EXERCISABLE, AND THE
TERMS OF SUCH EXERCISE, ON AND AFTER THE DATE THAT AN OPTIONEE CEASES TO BE
EMPLOYED BY OR TO PROVIDE SERVICES TO THE COMPANY OR AN AFFILIATE, WHETHER BY
REASON OF DEATH, DISABILITY, VOLUNTARY OR INVOLUNTARY TERMINATION OF EMPLOYMENT
OR SERVICES, OR


 


8

--------------------------------------------------------------------------------



 


OTHERWISE.  THE DATE OF TERMINATION OF AN OPTIONEE’S EMPLOYMENT OR SERVICES WILL
BE DETERMINED BY THE COMMITTEE, WHICH DETERMINATION WILL BE FINAL.


 


8.5.                            AMENDMENT AND MODIFICATION OF THE PLAN.  THE
COMMITTEE MAY, FROM TIME TO TIME, ALTER, AMEND, SUSPEND OR TERMINATE THE PLAN AS
IT SHALL DEEM ADVISABLE, SUBJECT TO ANY REQUIREMENT FOR SHAREHOLDER APPROVAL
IMPOSED BY APPLICABLE LAW OR ANY RULE OF ANY STOCK EXCHANGE OR QUOTATION SYSTEM
ON WHICH SHARES ARE LISTED OR QUOTED; PROVIDED THAT THE COMMITTEE MAY NOT AMEND
THE PLAN, WITHOUT THE APPROVAL OF THE COMPANY’S SHAREHOLDERS, TO INCREASE THE
NUMBER OF SHARES THAT MAY BE THE SUBJECT OF OPTIONS UNDER THE PLAN (EXCEPT FOR
ADJUSTMENTS PURSUANT TO SECTION 8.6 HEREOF).  IN ADDITION, NO AMENDMENTS TO, OR
TERMINATION OF, THE PLAN SHALL IN ANY WAY IMPAIR THE RIGHTS OF AN OPTIONEE OR A
PARTICIPANT (OR A PERMITTED ASSIGNEE THEREOF) UNDER ANY AWARD PREVIOUSLY GRANTED
WITHOUT SUCH OPTIONEE’S OR PARTICIPANT’S CONSENT.


 


8.6.                            ADJUSTMENTS.  IN THE EVENT THAT THE COMMITTEE
SHALL DETERMINE THAT ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN THE FORM OF
CASH, SHARES, OTHER SECURITIES, OR OTHER PROPERTY), RECAPITALIZATION, STOCK
SPLIT, REVERSE STOCK SPLIT, REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP,
SPIN-OFF, COMBINATION, REPURCHASE, OR EXCHANGE OF SHARES OR OTHER SECURITIES,
THE ISSUANCE OF WARRANTS OR OTHER RIGHTS TO PURCHASE SHARES OR OTHER SECURITIES,
OR OTHER SIMILAR CORPORATE TRANSACTION OR EVENT AFFECTS THE SHARES WITH RESPECT
TO WHICH AWARDS HAVE BEEN OR MAY BE ISSUED UNDER THE PLAN, SUCH THAT AN
ADJUSTMENT IS DETERMINED IN GOOD FAITH BY THE COMMITTEE TO BE APPROPRIATE IN
ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS
INTENDED TO BE MADE AVAILABLE UNDER THE PLAN, THEN THE COMMITTEE SHALL, IN SUCH
MANNER AS THE COMMITTEE MAY DEEM EQUITABLE, ADJUST ANY OR ALL OF (I) THE NUMBER
AND TYPE OF SHARES THAT THEREAFTER MAY BE MADE THE SUBJECT OF AWARDS, (II) THE
NUMBER AND TYPE OF SHARES SUBJECT TO OUTSTANDING AWARDS, AND (III) THE GRANT OR
EXERCISE PRICE WITH RESPECT TO ANY AWARD, OR, IF DEEMED APPROPRIATE, MAKE
PROVISION FOR A CASH PAYMENT TO THE HOLDER OF ANY OUTSTANDING AWARD; PROVIDED,
IN EACH CASE, THAT WITH RESPECT TO ISOS, NO SUCH ADJUSTMENT SHALL BE AUTHORIZED
TO THE EXTENT THAT SUCH ADJUSTMENT WOULD CAUSE SUCH OPTIONS TO VIOLATE SECTION
422(B) OF THE CODE OR ANY SUCCESSOR PROVISION; AND PROVIDED FURTHER, THAT THE
NUMBER OF SHARES SUBJECT TO ANY AWARD DENOMINATED IN SHARES SHALL ALWAYS BE A
WHOLE NUMBER.  IN THE EVENT OF ANY REORGANIZATION, MERGER, CONSOLIDATION,
SPLIT-UP, SPIN-OFF, OR OTHER BUSINESS COMBINATION INVOLVING THE COMPANY
(COLLECTIVELY, A “REORGANIZATION”), THE COMMITTEE OR THE BOARD OF DIRECTORS OF
THE COMPANY MAY CAUSE ANY AWARD OUTSTANDING AS OF THE EFFECTIVE DATE OF THE
REORGANIZATION TO BE CANCELLED IN CONSIDERATION OF A CASH PAYMENT OR ALTERNATE
AWARD (WHETHER FROM THE COMPANY OR ANOTHER ENTITY THAT IS A PARTY TO THE
REORGANIZATION) OR A COMBINATION THEREOF MADE TO THE HOLDER OF SUCH CANCELLED
AWARD SUBSTANTIALLY EQUIVALENT IN VALUE TO THE FAIR MARKET VALUE OF SUCH
CANCELLED AWARD.  THE DETERMINATION OF FAIR MARKET VALUE SHALL BE MADE BY THE
COMMITTEE OR THE BOARD OF DIRECTORS, AS THE CASE MAY BE, IN THEIR SOLE
DISCRETION.


 


8.7.                            CHANGE OF CONTROL.  THE TERMS OF ANY AWARD MAY
PROVIDE IN THE SHARE OPTION AGREEMENT, RESTRICTED SHARE AGREEMENT, OR OTHER
DOCUMENT EVIDENCING THE AWARD, THAT UPON A “CHANGE OF CONTROL” OF THE COMPANY
(AS THAT TERM MAY BE DEFINED THEREIN), (I) OPTIONS (AND SHARE APPRECIATION
RIGHTS) IMMEDIATELY VEST AND BECOME FULLY EXERCISABLE, (II) RESTRICTIONS ON
RESTRICTED SHARES LAPSE AND THE SHARES BECOME FULLY VESTED, AND (III) SUCH OTHER
ADDITIONAL BENEFITS AS THE COMMITTEE DEEMS APPROPRIATE SHALL APPLY, SUBJECT IN
EACH CASE TO ANY TERMS AND CONDITIONS CONTAINED IN THE APPLICABLE DOCUMENT
EVIDENCING SUCH AWARD.  FOR PURPOSES OF THIS PLAN, A “CHANGE OF CONTROL” SHALL
MEAN AN EVENT DESCRIBED IN THE APPLICABLE DOCUMENT


 


9

--------------------------------------------------------------------------------



 


EVIDENCING THE AWARD OR SUCH OTHER EVENT AS DETERMINED IN THE SOLE DISCRETION OF
THE BOARD OF DIRECTORS OF THE COMPANY.  THE COMMITTEE, IN ITS DISCRETION, MAY
DETERMINE THAT, UPON THE OCCURRENCE OF A CHANGE OF CONTROL OF THE COMPANY, EACH
OPTION AND SHARE APPRECIATION RIGHT OUTSTANDING HEREUNDER SHALL TERMINATE WITHIN
A SPECIFIED NUMBER OF DAYS AFTER NOTICE TO THE PARTICIPANT OR HOLDER, AND SUCH
PARTICIPANT OR HOLDER SHALL RECEIVE, WITH RESPECT TO EACH SHARE SUBJECT TO SUCH
OPTION OR SHARE APPRECIATION RIGHT, AN AMOUNT EQUAL TO THE EXCESS OF THE FAIR
MARKET VALUE OF SUCH SHARE IMMEDIATELY PRIOR TO THE OCCURRENCE OF SUCH CHANGE OF
CONTROL OVER THE EXERCISE PRICE PER SHARE OF SUCH OPTION OR SHARE APPRECIATION
RIGHT; SUCH AMOUNT TO BE PAYABLE IN CASH, IN ONE OR MORE KINDS OF PROPERTY
(INCLUDING THE PROPERTY, IF ANY, PAYABLE IN THE TRANSACTION) OR IN A COMBINATION
THEREOF, AS THE COMMITTEE, IN ITS DISCRETION, SHALL DETERMINE.


 


8.8.                            EMPLOYMENT VIOLATION.  EACH SHARE OPTION
AGREEMENT EVIDENCING AN OPTION GRANTED HEREUNDER SHALL INCLUDE AND BE SUBJECT TO
THE FOLLOWING TERMS:


 


(A)                                  THE TERMS OF THIS SECTION 8.8 SHALL APPLY
TO THE OPTION IF THE OPTIONEE IS OR SHALL BECOME SUBJECT TO AN EMPLOYMENT
AGREEMENT WITH THE COMPANY.


 


(B)                                  IF THE OPTIONEE MATERIALLY BREACHES HIS OR
HER EMPLOYMENT AGREEMENT (IT BEING UNDERSTOOD THAT ANY BREACH OF THE
POST-TERMINATION OBLIGATIONS CONTAINED THEREIN SHALL BE DEEMED TO BE MATERIAL)
FOR SO LONG AS THE TERMS OF SUCH EMPLOYMENT AGREEMENT SHALL APPLY TO THE
OPTIONEE (EACH AN “EMPLOYMENT VIOLATION”), THE COMPANY SHALL HAVE THE RIGHT TO
REQUIRE (I) THE TERMINATION AND CANCELLATION OF THE UNEXERCISED PORTION OF THE
OPTION, IF ANY, WHETHER VESTED OR UNVESTED, AND (II) PAYMENT BY THE OPTIONEE TO
THE COMPANY OF THE RECAPTURE AMOUNT (AS DEFINED BELOW).  SUCH TERMINATION OF
UNEXERCISED OPTIONS AND PAYMENT OF THE RECAPTURE AMOUNT, AS THE CASE MAY BE,
SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, ANY OTHER RIGHT OR REMEDY AVAILABLE
TO THE COMPANY ARISING OUT OF OR IN CONNECTION WITH ANY SUCH EMPLOYMENT
VIOLATION INCLUDING, WITHOUT LIMITATION, THE RIGHT TO TERMINATE OPTIONEE’S
EMPLOYMENT IF NOT ALREADY TERMINATED, SEEK INJUNCTIVE RELIEF AND ADDITIONAL
MONETARY DAMAGES.


 


(C)                                  “RECAPTURE AMOUNT” SHALL MEAN THE GROSS
GAIN REALIZED OR UNREALIZED BY THE OPTIONEE UPON EACH EXERCISE OF HIS OPTION
DURING THE PERIOD BEGINNING ON THE DATE WHICH IS TWELVE (12) MONTHS PRIOR TO THE
DATE OF THE OPTIONEE’S EMPLOYMENT VIOLATION AND ENDING ON THE DATE OF
COMPUTATION (THE “LOOK-BACK PERIOD”), WHICH GAIN SHALL BE CALCULATED AS THE SUM
OF:


 

(I)                                     IF THE OPTIONEE HAS EXERCISED ANY
PORTION OF HIS OPTION DURING THE LOOK-BACK PERIOD AND SOLD ANY OF THE SHARES
ACQUIRED ON EXERCISE THEREAFTER, AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE SALES
PRICE PER SHARE SOLD MINUS THE EXERCISE PRICE PER SHARE TIMES (Y) THE NUMBER OF
SHARES AS TO WHICH THE OPTION WAS EXERCISED AND WHICH WERE SOLD AT SUCH SALES
PRICE; PLUS

 

(II)                                  IF THE OPTIONEE HAS EXERCISED ANY PORTION
OF HIS OPTION DURING THE LOOK-BACK PERIOD AND NOT SOLD ANY OF THE SHARES
ACQUIRED ON EXERCISE THEREAFTER, WITH RESPECT TO EACH OF SUCH SHARES AN AMOUNT
EQUAL TO THE PRODUCT OF (X) THE GREATEST OF THE FOLLOWING:  (1) THE FAIR MARKET
VALUE PER SHARE ON THE DATE OF EXERCISE, (2) THE ARITHMETIC AVERAGE OF THE PER
SHARE CLOSING SALES PRICES AS REPORTED ON NASDAQ FOR THE THIRTY (30) TRADING DAY
PERIOD ENDING ON THE TRADING DAY IMMEDIATELY PRECEDING THE DATE OF THE COMPANY’S
WRITTEN NOTICE OF ITS EXERCISE OF ITS RIGHTS UNDER THIS SECTION 8.8, OR (3) THE

 

10

--------------------------------------------------------------------------------


 

ARITHMETIC AVERAGE OF THE PER SHARE CLOSING SALES PRICES AS REPORTED ON NASDAQ
FOR THE THIRTY (30) TRADING DAY PERIOD ENDING ON THE TRADING DAY IMMEDIATELY
PRECEDING THE DATE OF COMPUTATION, MINUS THE EXERCISE PRICE PER SHARE TIMES (Y)
THE NUMBER OF SHARES AS TO WHICH THIS OPTION WAS EXERCISED AND WHICH WERE NOT
SOLD;

 

provided, however, in lieu of payment by the Optionee to the Company of the
Recapture Amount determined pursuant to subclause (ii) above, the Optionee, in
his or her discretion, may tender to the Company the Shares acquired upon
exercise of this Option during the Look-back Period and the Optionee shall not
be entitled to receive any consideration from the Company in exchange therefor.

 

With respect to any other Awards granted hereunder, the terms of any Restricted
Share Agreement, share appreciation right, Share Purchase Award or any other
document evidencing an Award under the Plan, may include comparable provisions
to those set forth in this Section 8.8.

 


8.9.                            OTHER PROVISIONS.  (A) NOTHING CONTAINED IN THIS
PLAN SHALL PREVENT THE BOARD OF DIRECTORS FROM ADOPTING OTHER OR ADDITIONAL
COMPENSATION ARRANGEMENTS, SUBJECT TO SHAREHOLDER APPROVAL IF SUCH APPROVAL IS
REQUIRED; AND SUCH ARRANGEMENTS MAY BE EITHER GENERALLY APPLICABLE OR APPLICABLE
ONLY IN SPECIFIC CASES.


 


(B)                                  A PARTICIPANT SHALL HAVE NO RIGHT AS A
SHAREHOLDER UNTIL HE OR SHE BECOMES THE HOLDER OF RECORD.


 


(C)                                  THE COMMITTEE’S DESIGNATION OF AN OPTIONEE
OR PARTICIPANT IN ANY YEAR SHALL NOT REQUIRE THE COMMITTEE TO DESIGNATE SUCH
PERSON TO RECEIVE AWARDS OR GRANTS IN ANY OTHER YEAR.  THE DESIGNATION OF AN
OPTIONEE OR PARTICIPANT TO RECEIVE AWARDS OR GRANTS UNDER ONE PORTION OF THE
PLAN SHALL NOT REQUIRE THE COMMITTEE TO INCLUDE SUCH OPTIONEE OR PARTICIPANT
UNDER OTHER PORTIONS OF THE PLAN.


 


8.10.                     TERMS OF OPTION GRANT.  NOTWITHSTANDING ANYTHING IN
THIS PLAN TO THE CONTRARY, THE COMMITTEE MAY GRANT AN OPTION UNDER SUCH TERMS
AND CONDITIONS AS MAY BE PROVIDED IN THE SHARE OPTION AGREEMENT GIVEN TO THE
OPTIONEE AND THE COMMITTEE HAS THE DISCRETION TO MODIFY THE TERMS AND CONDITIONS
OF AN OPTION AFTER GRANT AS LONG AS THE RIGHTS OF THE OPTIONEE ARE NOT IMPAIRED
UNLESS THE OPTIONEE OTHERWISE CONSENTS, PROVIDED, HOWEVER, THAT IN NO INSTANCE
MAY THE TERM OF AN ISO EXCEED THE MAXIMUM TERM ESTABLISHED PURSUANT TO SECTION
4.5 ABOVE.


 


8.11.                     REPRICING OF OPTIONS AND SHARE APPRECIATION RIGHTS. 
EXCEPT AS PROVIDED IN SECTION 8.6 ABOVE, THE EXERCISE PRICE OF AN OPTION OR
SHARE APPRECIATION RIGHT GRANTED HEREUNDER MAY NOT BE REDUCED AFTER SUCH OPTION
OR SHARE APPRECIATION RIGHT HAS BEEN GRANTED TO A PARTICIPANT.


 


ARTICLE 9.


 


PERFORMANCE-BASED AWARDS


 


9.1.                            GENERAL.  (A) CERTAIN AWARDS GRANTED UNDER THE
PLAN MAY BE GRANTED IN A MANNER SUCH THAT THE AWARDS QUALIFY AS
“PERFORMANCE-BASED COMPENSATION” (AS SUCH TERM IS USED IN


 


11

--------------------------------------------------------------------------------



 


SECTION 162(M) OF THE CODE AND THE REGULATIONS THEREUNDER) AND THUS BE EXEMPT
FROM THE DEDUCTION LIMITATION IMPOSED BY SECTION 162(M) OF THE CODE
(“PERFORMANCE-BASED AWARDS”).  AWARDS SHALL ONLY QUALIFY AS PERFORMANCE-BASED
AWARDS IF, AMONG OTHER THINGS, AT THE TIME OF GRANT THE COMMITTEE IS COMPRISED
SOLELY OF TWO OR MORE “OUTSIDE DIRECTORS” (AS SUCH TERM IS USED IN SECTION
162(M) OF THE CODE AND THE REGULATIONS THEREUNDER).


 


(B)                                  PERFORMANCE-BASED AWARDS MAY BE GRANTED TO
PARTICIPANTS WHO ARE EXECUTIVE OFFICERS OR KEY EMPLOYEES OF THE COMPANY OR A
PARENT OR SUBSIDIARY (“KEY EMPLOYEES”) AT ANY TIME AND FROM TIME TO TIME, AS
SHALL BE DETERMINED BY THE COMMITTEE.  THE COMMITTEE SHALL HAVE COMPLETE
DISCRETION IN DETERMINING THE NUMBER, AMOUNT AND TIMING OF AWARDS GRANTED TO
EACH KEY EMPLOYEE.  SUCH PERFORMANCE-BASED AWARDS MAY TAKE THE FORM OF, WITHOUT
LIMITATION, CASH, SHARES OR ANY COMBINATION THEREOF.


 


(C)                                  THE COMMITTEE SHALL SET PERFORMANCE GOALS
AT ITS DISCRETION WHICH, DEPENDING ON THE EXTENT TO WHICH THEY ARE MET, WILL
DETERMINE THE NUMBER AND/OR VALUE OF SUCH PERFORMANCE-BASED AWARDS THAT WILL BE
PAID OUT TO THE KEY EMPLOYEES, AND MAY ATTACH TO SUCH PERFORMANCE-BASED AWARDS
ONE OR MORE RESTRICTIONS.  THE MAXIMUM AMOUNT OF PERFORMANCE-BASED AWARDS (OTHER
THAN OPTIONS OR SHARE APPRECIATION RIGHTS) TO BE AWARDED TO ANY KEY EMPLOYEE
DURING ANY FISCAL YEAR OF THE COMPANY SHALL BE $[1,000,000].  THE MAXIMUM AMOUNT
OF PERFORMANCE-BASED AWARDS THAT ARE OPTIONS OR SHARE APPRECIATION RIGHTS THAT
MAY BE AWARDED TO ANY KEY EMPLOYEE DURING ANY FISCAL YEAR OF THE COMPANY IS
OPTIONS OR SHARE APPRECIATION RIGHTS COVERING UP TO [750,000] SHARES.


 


9.2.                            OTHER AWARDS.  EITHER THE GRANTING OR VESTING OF
PERFORMANCE-BASED AWARDS (OTHER THAN OPTIONS OR SHARE APPRECIATION RIGHTS)
GRANTED UNDER THE PLAN SHALL BE SUBJECT TO THE ACHIEVEMENT OF A PERFORMANCE
TARGET OR TARGETS, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, BASED
ON ONE OR MORE OF THE PERFORMANCE MEASURES SPECIFIED IN SECTION 9.3 BELOW.  WITH
RESPECT TO SUCH PERFORMANCE-BASED AWARDS:


 

(1)                                 THE COMMITTEE SHALL ESTABLISH IN WRITING (X)
THE OBJECTIVE PERFORMANCE-BASED GOALS APPLICABLE TO A GIVEN PERIOD AND (Y) THE
INDIVIDUAL KEY EMPLOYEES OR CLASS OF KEY EMPLOYEES TO WHICH SUCH
PERFORMANCE-BASED GOALS APPLY NO LATER THAN 90 DAYS AFTER THE COMMENCEMENT OF
SUCH PERIOD (BUT IN NO EVENT AFTER 25 PERCENT OF SUCH PERIOD HAS ELAPSED);

 

(2)                                 NO PERFORMANCE-BASED AWARDS SHALL BE PAYABLE
TO OR VEST WITH RESPECT TO, AS THE CASE MAY BE, ANY KEY EMPLOYEE FOR A GIVEN
PERIOD UNTIL THE COMMITTEE CERTIFIES IN WRITING THAT THE OBJECTIVE PERFORMANCE
GOALS (AND ANY OTHER MATERIAL TERMS) APPLICABLE TO SUCH PERIOD HAVE BEEN
SATISFIED; AND

 

(3)                                 AFTER THE ESTABLISHMENT OF A PERFORMANCE
GOAL, THE COMMITTEE SHALL NOT REVISE SUCH PERFORMANCE GOAL OR INCREASE THE
AMOUNT OF COMPENSATION PAYABLE THEREUNDER (AS DETERMINED IN ACCORDANCE WITH
SECTION 162(M) OF THE CODE) UPON THE ATTAINMENT OF SUCH PERFORMANCE GOAL.

 


9.3.                            PERFORMANCE MEASURES.  THE COMMITTEE MAY USE THE
FOLLOWING PERFORMANCE MEASURES (EITHER INDIVIDUALLY OR IN ANY COMBINATION) TO
SET PERFORMANCE TARGETS WITH RESPECT TO


 


12

--------------------------------------------------------------------------------



 


AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED AWARDS: NET SALES; PRETAX INCOME
BEFORE ALLOCATION OF CORPORATE OVERHEAD AND BONUS; BUDGET; EARNINGS PER SHARE;
NET INCOME; DIVISION, GROUP OR CORPORATE FINANCIAL GOALS; RETURN ON
STOCKHOLDERS’ EQUITY; RETURN ON ASSETS; ATTAINMENT OF STRATEGIC AND OPERATIONAL
INITIATIVES; APPRECIATION IN AND/OR MAINTENANCE OF THE PRICE OF THE COMMON STOCK
OR ANY OTHER PUBLICLY-TRADED SECURITIES OF THE COMPANY; MARKET SHARE; GROSS
PROFITS; EARNINGS BEFORE TAXES; EARNINGS BEFORE INTEREST AND TAXES; EARNINGS
BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION; ECONOMIC VALUE-ADDED
MODELS; COMPARISONS WITH VARIOUS STOCK MARKET INDICES; AND/OR REDUCTIONS IN
COSTS.


 


ARTICLE 10.


 


MISCELLANEOUS


 


10.1.                     TAX WITHHOLDING.  THE COMPANY SHALL HAVE THE RIGHT TO
MAKE ALL PAYMENTS OR DISTRIBUTIONS PURSUANT TO THE PLAN TO AN OPTIONEE OR
PARTICIPANT (OR A PERMITTED ASSIGNEE THEREOF) (ANY SUCH PERSON, A “PAYEE”) NET
OF ANY APPLICABLE FEDERAL, STATE AND LOCAL TAXES REQUIRED TO BE PAID AS A RESULT
OF (I) THE GRANT OF ANY AWARD, (II) THE EXERCISE OF AN OPTION OR SHARE
APPRECIATION RIGHTS, (III) THE DELIVERY OF SHARES OR CASH, OR LAPSE OF ANY
RESTRICTIONS, IN CONNECTION WITH RESTRICTED SHARE AWARDS OR (IV) ANY OTHER EVENT
OCCURRING PURSUANT TO THIS PLAN.  THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE
THEREOF SHALL HAVE THE RIGHT TO WITHHOLD FROM WAGES OR OTHER AMOUNTS OTHERWISE
PAYABLE TO SUCH PAYEE SUCH WITHHOLDING TAXES AS MAY BE REQUIRED BY LAW, OR TO
OTHERWISE REQUIRE THE PAYEE TO PAY SUCH WITHHOLDING TAXES.  IF THE PAYEE SHALL
FAIL TO MAKE SUCH TAX PAYMENTS AS ARE REQUIRED, THE COMPANY OR ITS SUBSIDIARIES
OR AFFILIATES SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT
ANY SUCH TAXES FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO SUCH PAYEE OR TO
TAKE SUCH OTHER ACTION AS MAY BE NECESSARY TO SATISFY SUCH WITHHOLDING
OBLIGATIONS.  IN SATISFACTION OF THE REQUIREMENT TO PAY WITHHOLDING TAXES, THE
PAYEE MAY MAKE A WRITTEN ELECTION, WHICH MAY BE ACCEPTED OR REJECTED IN THE
DISCRETION OF THE COMMITTEE, TO HAVE WITHHELD A PORTION OF THE SHARES THEN
ISSUABLE TO THE PAYEE PURSUANT TO THE PLAN HAVING AN AGGREGATE FAIR MARKET VALUE
EQUAL TO THE WITHHOLDING TAXES.


 


10.2.                     RIGHT OF DISCHARGE RESERVED.  NOTHING IN THE PLAN NOR
THE GRANT OF AN AWARD HEREUNDER SHALL CONFER UPON ANY EMPLOYEE, DIRECTOR OR
OTHER INDIVIDUAL THE RIGHT TO CONTINUE IN THE EMPLOYMENT OR SERVICE OF THE
COMPANY OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY OR AFFECT ANY RIGHT THAT
THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY MAY HAVE TO TERMINATE
THE EMPLOYMENT OR SERVICE OF (OR TO DEMOTE OR TO EXCLUDE FROM FUTURE OPTIONS
UNDER THE PLAN) ANY SUCH EMPLOYEE, DIRECTOR OR OTHER INDIVIDUAL AT ANY TIME FOR
ANY REASON.  EXCEPT AS SPECIFICALLY PROVIDED BY THE COMMITTEE, THE COMPANY SHALL
NOT BE LIABLE FOR THE LOSS OF EXISTING OR POTENTIAL PROFIT WITH RESPECT TO AN
AWARD IN THE EVENT OF TERMINATION OF AN EMPLOYMENT OR OTHER RELATIONSHIP EVEN IF
THE TERMINATION IS IN VIOLATION OF AN OBLIGATION OF THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE OF THE COMPANY TO THE EMPLOYEE, DIRECTOR, ADVISOR OR
CONSULTANT.


 


10.3.                     NATURE OF PAYMENTS.  ALL AWARDS MADE PURSUANT TO THE
PLAN ARE IN CONSIDERATION OF SERVICES PERFORMED OR TO BE PERFORMED FOR THE
COMPANY OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY.  ANY INCOME OR GAIN
REALIZED PURSUANT TO AWARDS UNDER THE PLAN AND ANY SHARE APPRECIATION RIGHTS
CONSTITUTES A SPECIAL INCENTIVE PAYMENT TO THE OPTIONEE, PARTICIPANT OR HOLDER
AND SHALL NOT BE TAKEN INTO ACCOUNT, TO THE EXTENT PERMISSIBLE UNDER APPLICABLE
LAW, AS COMPENSATION FOR PURPOSES OF ANY OF THE EMPLOYEE BENEFIT PLANS OF THE
COMPANY OR ANY


 


13

--------------------------------------------------------------------------------



 


SUBSIDIARY OR AFFILIATE OF THE COMPANY EXCEPT AS MAY BE DETERMINED BY THE
COMMITTEE OR BY THE DIRECTORS OR DIRECTORS OF THE APPLICABLE SUBSIDIARY OR
AFFILIATE OF THE COMPANY.


 


10.4.                     UNFUNDED STATUS OF THE PLAN.  THE PLAN IS INTENDED TO
CONSTITUTE AN “UNFUNDED” PLAN FOR INCENTIVE AND DEFERRED COMPENSATION.  WITH
RESPECT TO ANY PAYMENTS NOT YET MADE TO A PARTICIPANT OR OPTIONEE BY THE
COMPANY, NOTHING CONTAINED HEREIN SHALL GIVE ANY SUCH PARTICIPANT OR OPTIONEE
ANY RIGHTS THAT ARE GREATER THAN THOSE OF A GENERAL CREDITOR OF THE COMPANY.  IN
ITS SOLE DISCRETION, THE COMMITTEE MAY AUTHORIZE THE CREATION OF TRUSTS OR OTHER
ARRANGEMENTS TO MEET THE OBLIGATIONS CREATED UNDER THE PLAN TO DELIVER THE
SHARES OR PAYMENTS IN LIEU OF OR WITH RESPECT TO AWARDS HEREUNDER; PROVIDED,
HOWEVER, THAT THE EXISTENCE OF SUCH TRUSTS OR OTHER ARRANGEMENTS IS CONSISTENT
WITH THE UNFUNDED STATUS OF THE PLAN.


 


10.5.                     SEVERABILITY.  IF ANY PROVISION OF THE PLAN SHALL BE
HELD UNLAWFUL OR OTHERWISE INVALID OR UNENFORCEABLE IN WHOLE OR IN PART, SUCH
UNLAWFULNESS, INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER
PROVISION OF THE PLAN OR PART THEREOF, EACH OF WHICH REMAIN IN FULL FORCE AND
EFFECT.  IF THE MAKING OF ANY PAYMENT OR THE PROVISION OF ANY OTHER BENEFIT
REQUIRED UNDER THE PLAN SHALL BE HELD UNLAWFUL OR OTHERWISE INVALID OR
UNENFORCEABLE, SUCH UNLAWFULNESS, INVALIDITY OR UNENFORCEABILITY SHALL NOT
PREVENT ANY OTHER PAYMENT OR BENEFIT FROM BEING MADE OR PROVIDED UNDER THE PLAN,
AND IF THE MAKING OF ANY PAYMENT IN FULL OR THE PROVISION OF ANY OTHER BENEFIT
REQUIRED UNDER THE PLAN IN FULL WOULD BE UNLAWFUL OR OTHERWISE INVALID OR
UNENFORCEABLE, THEN SUCH UNLAWFULNESS, INVALIDITY OR UNENFORCEABILITY SHALL NOT
PREVENT SUCH PAYMENT OR BENEFIT FROM BEING MADE OR PROVIDED IN PART, TO THE
EXTENT THAT IT WOULD NOT BE UNLAWFUL, INVALID OR UNENFORCEABLE, AND THE MAXIMUM
PAYMENT OR BENEFIT THAT WOULD NOT BE UNLAWFUL, INVALID OR UNENFORCEABLE SHALL BE
MADE OR PROVIDED UNDER THE PLAN.


 


10.6.                     GENDER AND NUMBER.  IN ORDER TO SHORTEN AND TO IMPROVE
THE UNDERSTANDABILITY OF THE PLAN DOCUMENT BY ELIMINATING THE REPEATED USAGE OF
SUCH PHRASES AS “HIS OR HER,” ANY MASCULINE TERMINOLOGY HEREIN SHALL ALSO
INCLUDE THE FEMININE, AND THE DEFINITION OF ANY TERM HEREIN IN THE SINGULAR
SHALL ALSO INCLUDE THE PLURAL EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT.


 


10.7.                     GOVERNING LAW.  THE PLAN AND ALL DETERMINATIONS MADE
AND ACTIONS TAKEN THEREUNDER, TO THE EXTENT NOT OTHERWISE GOVERNED BY THE CODE
OR THE LAWS OF THE UNITED STATES, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE AND CONSTRUED ACCORDINGLY.


 


10.8.                     EFFECTIVE DATE OF PLAN; TERMINATION OF PLAN.  THE PLAN
SHALL BE EFFECTIVE ON THE DATE OF THE APPROVAL OF THE PLAN BY THE BOARD OF
DIRECTORS.  NOTWITHSTANDING THE FOREGOING, NO OPTION INTENDED TO QUALIFY AS AN
ISO SHALL BE GRANTED HEREUNDER UNTIL THE PLAN SHALL BE APPROVED BY THE HOLDERS
OF A MAJORITY OF THE SHARES ENTITLED TO VOTE THEREON, PROVIDED SUCH APPROVAL IS
OBTAINED WITHIN 12 MONTHS AFTER THE DATE OF ADOPTION OF THE PLAN BY THE BOARD OF
DIRECTORS.  AWARDS MAY BE GRANTED UNDER THE PLAN AT ANY TIME AND FROM TIME TO
TIME PRIOR TO APRIL 28, 2013, ON WHICH DATE THE PLAN WILL EXPIRE EXCEPT AS TO
AWARDS THEN OUTSTANDING UNDER THE PLAN.  SUCH OUTSTANDING AWARDS SHALL REMAIN IN
EFFECT UNTIL THEY HAVE BEEN EXERCISED OR TERMINATED, OR HAVE EXPIRED.


 


14

--------------------------------------------------------------------------------



 


10.9.                     CAPTIONS.  THE CAPTIONS IN THIS PLAN ARE FOR
CONVENIENCE OF REFERENCE ONLY, AND ARE NOT INTENDED TO NARROW, LIMIT OR AFFECT
THE SUBSTANCE OR INTERPRETATION OF THE PROVISIONS CONTAINED HEREIN.


 


10.10.              DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE COMMITTEE SHALL NOTIFY EACH
OPTIONEE AND PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF
SUCH PROPOSED TRANSACTION.  THE COMMITTEE IN ITS SOLE DISCRETION MAY PERMIT AN
OPTIONEE TO EXERCISE AN OPTION UNTIL TEN DAYS PRIOR TO SUCH TRANSACTION WITH
RESPECT TO ALL VESTED AND EXERCISABLE SHARES COVERED THEREBY AND WITH RESPECT TO
SUCH NUMBER OF UNVESTED SHARES AS THE COMMITTEE SHALL DETERMINE.  IN ADDITION,
THE COMMITTEE MAY PROVIDE THAT ANY FORFEITURE PROVISION OR COMPANY REPURCHASE
OPTION APPLICABLE TO ANY RESTRICTED SHARE AWARD SHALL LAPSE AS TO SUCH NUMBER OF
SHARES AS THE COMMITTEE SHALL DETERMINE, CONTINGENT UPON THE OCCURRENCE OF THE
PROPOSED DISSOLUTION OR LIQUIDATION AT THE TIME AND IN THE MANNER CONTEMPLATED. 
TO THE EXTENT AN OPTION HAS NOT BEEN PREVIOUSLY EXERCISED, THE OPTION SHALL
TERMINATE AUTOMATICALLY IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE PROPOSED
ACTION.  TO THE EXTENT A FORFEITURE PROVISION APPLICABLE TO A RESTRICTED SHARE
AWARD HAS NOT BEEN WAIVED BY THE COMMITTEE, THE RELATED RESTRICTED SHARE AWARD
SHALL BE FORFEITED AUTOMATICALLY IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE
PROPOSED ACTION.


 


10.11.              SUCCESSORS AND ASSIGNS.  THIS PLAN SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE
COMPANY, OPTIONEES AND PARTICIPANTS.


 


15

--------------------------------------------------------------------------------